Decree of the Surrogate’s Court of Putnam county denying probate to a certain paper dated September 13, 1916, propounded as the last will and testament of James F. Barger, deceased, reversed upon the law and the facts, with costs to appellant, payable out of the estate, and the will directed to be admitted to probate, with costs to appellant, payable out of the estate. The evidence establishes that the will was duly executed by the decedent in accordance with the statute. The question introduced into the case as to whether it was signed by the decedent without the assistance of the witness Curry, or signed with the assistance of the witness Curry, still leaves established the fact that by one or the other of°these means the decedent executed the will. It is valid whichever of these physical means was availed of by the decedent, and the competent evidence overwhelmingly establishes that decedent executed the will with Curry’s aid. (Civ. Prac. Act, § 457-a; Matter of Case, 214 N. Y. 199; Matter of Goodhart, 173 App. Div. 256.) Lazansky, P. J., Rich, Kapper, Hagarty and Carswell, JJ., concur.